39 F.3d 1186
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Johnnie COOPER, Jr., aka Bobby Smith, Plaintiff-Appellant,v.C/O Correction Officer DIZON, Defendant-Appellee.
No. 94-35194.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 17, 1994.*Decided Oct. 26, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Washington state prisoner Johnnie Cooper appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 civil rights action and denial of his motion for class certification.  We agree with the district court that Cooper failed to state a claim upon which relief may be granted.  Fed.R.Civ.P. 12(b)(6).   See Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.1987) (mere verbal harassment or abuse is insufficient to support a claim under section 1983).


3
We also agree with the district court that Cooper's proposed amendments to his complaint fail to cure the deficiency.   See Sands v. Lewis, 886 F.2d 1166, 1171 (9th Cir.1989) (claim of denial of access to court must allege "actual injury").  Remand to allow further amendment is not necessary because "allegations of other facts consistent with the challenged pleading could not possibly cure the deficiency."   Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir.1988) (internal quotation omitted).  The district court properly dismissed Cooper's complaint.


4
Because Cooper's claims were properly dismissed, his motion for class certification is moot.   See Reimers v. Oregon, 863 F.2d 630, 632 (9th Cir.1988).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3